Title: To George Washington from Thomas Newton, Jr., 27 June 1774
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk June 27. 1774

Agreeable to my promise I now beg leave to inform you that I am of opinion flour will answer at this market; that is, it will

sell for 16/8 & the freight. The two hundred barrells received whilst I was in Williamsburg is sold for that price & make no doubt that I cou’d dispose of as much more for the same. the bread still sticks on hand, tho. I am in hopes it will go off in a short time. should you incline to send any down please to let it come by the first oppertunity as the season coming is no way favorable to this article. I am in hopes of establising some constant customers for your flour, as I have at last prevailed on the bakers to make a tryall of some of it & the baker who has purchased has all flying to him for bread, which makes me think he will be glad of a constant supply. I am Yr Hble Servt

Thomas Newton Jr


N.B. I have forwarded the herrings to Coll Bassett.

